ATTORNEY GRIEVANCE COMMISSION                                   *         IN THE
OF MARYLAND                                                     *         COURT OF APPEALS
200 Harry S. Truman Pkwy, Ste. 300                              *         OF MARYLAND
Annapolis, MD 21401                                             *

            Petitioner,

V.                                                              •         Misc. Docket AG

                                                                •         No. 79
JONATHAN KENNETH FRIEDLANDER
                                                                •         September Term, 2016


         Respondent.
                       ***********************************************

                                               ORDER

     Upon consideration of the Joint Petition for Disbarment by Consent, filed herein pursuant to
Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient evidence exists
to sustain allegations that he committed professional misconduct in violation of former Maryland
Lawyers' Rules of Professional Conduct 1.15(a), 8.4(a) and (d), former Maryland Rules 16-
606.1 and 16-607, in effect at the time of the conduct, and Business Occupations and Professions
Article § 10-306, it is this   12th   day of     .TAnlipryi      20 17,


         ORDERED, that Respondent, Jonathan Kenneth Friedlander, be and hereby is Disbarred
from the practice of law in this State, effective immediately; and it is further

         ORDERED, that, the Clerk of this Court shall strike the name of Jonathan Kenneth
Friedlander from the register of attorneys in the Court, notify Respondent of the filing of this
Order in accordance with Maryland Rule 19-742(a)(I), and comply with the notice provisions set
for the in Maryland Rule 19-761(b).

                                                        /s/ Clayton Greene Jr.
                                                       Senior Judge




 EAST\ 138867406.1